Citation Nr: 1035716	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by bilateral arm and bilateral leg symptoms.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to special monthly compensation for loss of 
bladder control.

4.  Entitlement to service connection for impotence.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to November 
1980 and from November 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
the benefits sought on appeal.

The appeal has previously been before the Board.  The appeal was 
last before the Board in October 2008.  Seven issues were in 
appellate status, and the Board recounted, in detail, the 
procedural history.  The Board granted entitlement to service 
connection for hepatitis C and remanded the remaining six claims 
for additional development.  Upon remand, by way of a June 2010 
rating decision, the Appeals Management Center (AMC) granted two 
of the claims, leaving the four claims listed above in appellate 
status.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Veteran was provided notice that the Board 
member he testified before was no longer employed by the Board.  
The Veteran was provided the opportunity to request another 
hearing.  He indicated he wanted a new hearing before a Veterans 
Law Judge of the Board at his local RO (Travel Board hearing).  
See 38 C.F.R. §§ 20.707, 20.717.  The case must be returned to 
the RO to schedule such a hearing.
Accordingly, the claim is remanded to the RO for the following 
action:

The RO must schedule the Veteran for a 
Travel Board hearing in conjunction with 
his claims remaining in appellate status.  
Notice should be sent to the Veteran and 
his representative, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is required of 
the Veteran until further notice.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to preserve the Veteran's due 
process rights.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This remand is 
in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).

